DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Amendment filed Feb. 11, 2022 has been entered. Claims 9-16 remain pending in the application.  


Response to Arguments
Applicant's arguments filed Feb. 11, 2022 have been fully considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "geometrical lengths of lines of the synchronization network are short in comparison with a radar resolution of the radar sensor system, so that a propagation time of signals within the synchronization network is adapted to the radar resolution” in lines 17-19.  There is insufficient antecedent basis for this limitation in the claim because: 1) it is not clear how the “lengths of lines of the synchronization network” in line 17 is measured since “the synchronization network” is a circuit or a processor; 2) it is not clear how much the “short” in line 17 represents since “a radar resolution” is not given; 3) it is not clear what “a propagation time of signals” in line 19 represents in “the synchronization network” since “the synchronization network” has many signals for synchronization (e.g. timing, data exchange co-operation, interface, etc.). Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is not considered because a person of ordinary skill knows that multiple sensor data fusion calibrates the bias caused by installed locations of sensor antennas. Appropriate clarification is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen (U.S. Patent No. 9726756, hereafter Jansen) in view of Kanbe (Japanese Patent No. 2005227030, hereafter Kanbe).
 Regarding claim 9, Jansen discloses that a radar sensor system (col.3 line 8), comprising: 
a defined number of HF components (col.3 lines 7-8 multichip IC component; col.6 line 61, RF; col.13 lines 46-47, number N), each of the HF components having at least one antenna for transmitting and/or receiving radar waves (col.5 lines 46-48), and at least one antenna control for operating the at least one antenna (col.4 lines 62-63); and 
a synchronization network connected to all of the HF components (col.10 lines 25-27, connect all ICs; col.9 lines 6-10, synchronization network via interface) and via which an operating frequency of all of the HF components is synchronized (col.10 lines 23-24, 33-34), wherein a synchronization master (col.3 lines 25-26; col.10 lines 33-34) according to at least one defined criterion is able to be provided by all of the HF components (col.4 lines 21-22, master is determined by measurements).
wherein the synchronization master is selectable (col.12 lines 1-2) so that a defined phase difference is providable between the synchronization master and synchronization slaves (col.10 lines 27-29, initial phase is assigned for each HF components and phase differences among the HF components can be obtained.) to support a uniform sensing characteristic of the radar sensor system (col.5 lines 22-26, redundancy, partial failure, internal error check, all are for supporting a uniform sensing), 
wherein the synchronization network is a network in which the HF components are connected and which is used for synchronizing the operating frequency of all of the HF components [Fig.4, item 431 connect with HF component from antennas; col.8 lines 65-67, processor, interface; col.9 lines 1(network), 6-10(interface, processor, IC, radar)], with one of the HF components functioning as the 
However, Jansen does not disclose the defined criterion. In the same field of endeavor, a millimeter wave transducer module and abnormality monitoring method, Kanbe discloses that 
a synchronization master according to at least one defined criterion is providable by all of the HF components ([0018] lines 9-10, temperature monitor for each MMIC; [0019] lines 3-7, temperature dependent MMIC power)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jansen with the teachings of Kanbe to select synchronization master based on a status of HF components (e.g. temperature near HF components). Doing so would monitor the abnormality presence and adjust system operations and/or parameters accordingly because system abnormal state continuing a certain time will cause the occurrence of a radar system operation error, as recognized by Kanbe ([0035] lines 3-6).

Regarding claim 10, which depends on claim 9, Jansen discloses that in the radar sensor system,
the synchronization master is randomly selectable from among the HF components (col.12 lines 1-2).

Regarding claim 11, which depends on claim 9, Jansen does not disclose a temperature criterion for selecting the synchronization master. In the same field of endeavor, a millimeter wave transducer module and abnormality monitoring method, Kanbe discloses that in the radar sensor system, 
the synchronization master is selectable from among the HF components according to a temperature criterion (Fig.2; [0019] lines 3-9; Temperature is one parameter in abnormality monitoring, which is used to determine parameters/operations in high frequency circuit 3. The high frequency circuit 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jansen with the teachings of Kanbe to select synchronization master based on the temperatures near HF components. Doing so would monitor the abnormality presence of HF components and adjust system operations and/or parameters accordingly because system abnormal state continuing a certain time will cause the occurrence of a radar system operation error, as recognized by Kanbe ([0035] lines 3-6).

Regarding claim 12, which depends on claims 9 and 11, Jansen does not disclose a temperature criterion for selecting the synchronization master. In the same field of endeavor, a millimeter wave transducer module and abnormality monitoring method, Kanbe discloses that in the radar sensor system, 
the synchronization master is selectable so that temperature differences between the HF components are kept uniform to a defined extent ([0031] lines 6-7, component temperature; [0018] lines 9-10, for each HF component; [0036] lines 6-7, temperature upper/lower limit for uniformity).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jansen with the teachings of Kanbe to select synchronization master based on the temperature status of all HF components. Doing so would monitor the abnormality presence of HF components and adjust system operations and/or parameters 

Regarding claim 13, which depends on claims 9 and 11, Jansen does not disclose a temperature criterion for selecting the synchronization master. In the same field of endeavor, a millimeter wave transducer module and abnormality monitoring method, Kanbe discloses that in the radar sensor system, 
the synchronization master is selectable in such a way that a coldest one of the HF component is selectable as the synchronization master in each case ([0019] lines 3-9; Temperature is one parameter in abnormality monitoring, which is used to determine parameters / operations in high frequency circuit 3. The high frequency circuit 3 includes synchronization master. A person of ordinary skill has good reason within his or her technical grasp to choose a HF component with low ambient temperature as synchronization master because synchronization master will generate more heat in its operation than slave components.  It is likely the claimed method not of innovation but of ordinary skill and common sense.), so that temperature effects are reduced to improve the angle estimation characteristic of the radar sensor system (see rejection of claim 11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jansen with the teachings of Kanbe to select a HF component as synchronization master with low ambient temperature. Doing so would avoid high temperature continuously stays at one HF component for long time because that will cause the occurrence of a radar system operation error, as recognized by Kanbe ([0035] lines 3-6).

Regarding claim 14, which depends on claims 9 and 11, Jansen discloses that in the radar sensor system, 


Regarding claim 15, which depends on claims 9 and 11, Jansen discloses that in the radar sensor system,
the synchronization master is providable from among the HF components according to a defined operating pattern (col.4 lines 18-22; col.11 lines 57-60) to support a uniform loading of the HF components (col.5 lines 22-26, redundancy, partial failure, internal error check, all are for supporting a uniform loading of the HF components).


Regarding claim 16, Jansen discloses that a method for operating a radar sensor system (col.3 line 8), the method comprising: 
transmitting and receiving radar waves (col.3 lines 13, 24) using a defined number of HF components (col.3 lines 7-8 multichip IC component; col.6 line 61, RF; col.13 lines 46-47, number N) using at least one antenna in each case (col.5 lines 46-48); and 
synchronizing an operating frequency of the HF components (col.10 lines 23-24, 33-34) using a synchronization network which is connected to the defined number of HF components (col.10 lines 25-27, connect all ICs; col.9 lines 6-10, synchronization network via interface), wherein a function of a synchronization master (col.3 lines 25-26; col.10 lines 33-34) according to at least one defined criterion is assumed by all HF components (col.4 lines 21-22, master is determined by measurements).

wherein the synchronization network is a network in which the HF components are connected and which is used for synchronizing the operating frequency of all of the HF components [Fig.4, item 431 connect with HF component from antennas; col.8 lines 65-67, processor, interface; col.9 lines 1(network), 6-10(interface, processor, IC, radar)], with one of the HF components functioning as the synchronization master component and other ones of the HF components as slave HF components during the synchronization process (col.9 lines 52-54), 
However, Jansen does not disclose the defined criterion. In the same field of endeavor, a millimeter wave transducer module and abnormality monitoring method, Kanbe discloses that 
a function of a synchronization master according to at least one defined criterion being assumed by all HF components ([0018] lines 9-10, temperature monitor for each MMIC; [0019] lines 3-7, MMIC temperature dependent power).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jansen with the teachings of Kanbe to select synchronization master based on a status of HF components (e.g. temperature near HF components). Doing so would monitor the abnormality presence and adjust system operations and/or parameters accordingly because system abnormal state continuing a certain time will cause the occurrence of a radar system operation error, as recognized by Kanbe ([0035] lines 3-6).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648